Territory of Michigan, to wit—
Pleas at Detroit before George McDougall chief judge]'James Abbott & Jacob Visger, associate judges of the district court of Huron & Detroit, of the term of May one thousand eight hundred Seven.

Joseph Campeau vs John Williams

In debt £215.. 2. .1 equal to $537 76 damages.......... 800 o.
Be it remembered that heretofore, to wit, in august term one thousand eight hundred Six, came the above Joseph Campeau by Elijah Brush his attorney, and produced his certain writ and declaration in the words following to wit.
Territory of Michigan, to wit—
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded to take John Williams, if he may be found within the district of Huron & Detroit, and him Safely Keep, So that you may have his body before the judges of our district Court, at Detroit, on the third monday in august instant then & there in our Said court to answer Joseph Campeau in a plea that he render to the Said Joseph Campeau the Sum of two hundred and fifteen pounds, two shillings and one penny new york Currency equal in value to $537.76 lawfull money of the United States, which to him he doth owe, and from him doth unjustly detain, to his damage eight hundred dollars; and of this writ make due return. Witness *172Frederick Bates one of the judges of our Said court, at Detroit the Sixteenth day of august one thousand eight hundred Six— Peter Audrain elk.
On which day, to wit, on monday the eighteenth day of august one thousand eight hundred Six, before the Said judges at Detroit, Comes the Said Marshall by James McCloskey, his deputy, and returneth that he, by virtue of the Said writ to him directed, he has taken the body of the Defendant.
Territory of Michigan—in the district court of the territory for THE DISTRICT OF HURON & DETROIT, OF THE TERM OF AUGUST ONE THOUSAND EIGHT HUNDRED SIX.

declaration

District aforesaid, towit;—John Williams was attached to answer unto Joseph Campeau in a plea that he render to the Said Joseph Campeau the Sum of two hundred fifteen pounds two Shillings and one penny, new york currency equal in value to five hundred thirty Seven dollars, Seventy Six Cents lawfull money of the United States which to him he doth owe, and from him doth unjustly detain; and Where upon the Said Joseph by E. Brush his attorney complains for that Whereas a certain controversy and misunderstanding having heretofore Subsisted betwen the Said John and the Said Joseph of and concerning divers accounts and Sums of money then & there due & owing by the Said John to the Said Joseph, to wit, at Detroit, on the twenty fifth day of november in the year of our Lord one thousand eight hundred three, and within the jurisdiction of this court, it was then & there agreed upon by and betwen the Said John and the Said Joseph that all matters So in dispute, as aforesaid, betwen them Should be Submitted to the decision & final determination of Messrs Moran, McCrae, and Audrain, meaning Charles Moran, Thomas McCrae, junr and Peter Audrain, whose decision in the premisses Should be final & conclusive upon the parties. And the Said Joseph avers that afterwards to wit, on the twenty Sixth day of the Same month of november in the year last aforesaid, to wit, at Detroit, aforesaid, the Said arbitrators having taken upon themselves the burthen & fatigue of their Said offices, and having diligently & attentively examined and considered all & Singular the respective accounts exhibited to them by the Said Joseph and the Said John, together with all & Singular the allegations of them respectively, did decree and decide that the Said John on the thirtieth day of September then last past and in the year last aforesaid was indebted and owing unto the Said Joseph the aforesaid Sum of two hundred fifteen pounds, two and one penny new york currency as aforesaid, equal to the aforesaid Sum of five hundred thirty Seven dollars Seventy Six cents law-full money of the United States, as a bailan ce of accounts; By reason whereof theSaidJohn becameliable to pay to the Said Joseph the aforesaid Sum of two hundred fifteen pounds, two and one penny new york currency as aforesaid, *173equal as aforesaid; and being So liable he the Said John, in consideration thereof afterwards, to wit, on the Same twenty Sixth day of november in the year of our Lord last aforesaid, to .wit, at Detroit aforesaid, undertook and faithfully promised the Said Joseph to pay him the Said last mentioned Sum of money when he the Said John Should be thereto afterwards requested.
Yet the Said John altho oftentimes thereunto requested hath not as yet paid to the Said Joseph the Said Sum of money, or. any part thereof, altho So to do he the Said John was requested by the Said Joseph afterwards, to wit on the Same day and year last aforesaid, and often afterwards; to wit, at Detroit aforesaid; but he to pay the Same hath hitherto entirely refused & Still doth refuse to the damage of the Said Joseph, as he Saith, eight hundred dollars, and thereof to recover the Same with costs he brings this Suit, and hath pledges, to wit
E. Brush atty Jn° Doe & Richd Roe.
District aforesaid ss—Joseph Campeau puts in his place E. Brush his attorney against John Williams in the plea aforesaid.
And the Said John Williams by Sol° Sibley, his attorney comes and defends the wrong and injury when &c and prays leave to imparl to the plea, and it is granted him; and hereupon day is given to the parties aforesaid untill may term next, to wit to the Said Williams to imparl to the Said plea, and then to answer.
In the district Court of Huron & Detroit.

John Williams ads-Joseph Campeau

In case — Defendant’s plea
Huron & Detroit District, to wit—
Plea And the Said John Williams by Sol° Sibley, his attorney, comes and defends the wrong & injury when &c and Saith that he does not owe to Said Joseph Campeau the Said Sum of two hundred and fifteen pounds two Shillings and one penny new york currency equal to five hundred thirty Seven dollars and Seventy Six cents, nor any part thereof in manner & form as the Said Joseph in his declaration above thereof against him the Said John hath alledged, and of this he puts himself upon his country
By Sol0 Sibley atty—
Huron & Detroit District, to wit
John Williams puts in his place Sol. Sibley his attorney against Joseph Campeau in the plea above.
On Friday the fifteenth day of may one thousand eight hundred Seven the Said parties by their attornies come into court to try the issue joined, and thereupon come a jury who were elected tried and Sworn the truth to *174Say upon the issue joined, to wit, James McCloskey, Antoine Cecil, Jean-batiste Lapierre, Archibald Horner, James Anderson, Albert Hill, William Watson, Jeanbatiste Durette, Peter Desnoyer Abraham Cook, Louis Log-non, and Gabriel Godfroy junior.
And on the trial of this cause which was had on the aforesaid fifteenth day of may in the term aforesaid, the plaintiff by his attorney offered in evidence to Support his action a Submission by the parties aforesaid, plaintiff and defendant, to arbitration made on the twenty fifth of november one thousand eight hundred three, and an award by their arbitrators made on the Subsequent twenty Sixth day of Same month of november in the year aforesaid, to which the defendant’s counsel objected to its being read in evidence, and the court did decide that the Submission & award aforesaid So produced in court Should not go down to the Jury. Whereupon the plaintiff’s attorney agreed to Suffer a non Suit, and gave notice that he would file a bill of exceptions to the opinion of the court. Therefore it is considered by the court that the plaintiff be non Suited, and that the defendant have his costs.
And afterwards the plaintiff’s attorney comes into court and tenders his bill of exceptions in the words following to wit

Joseph Campeau vs John Williams

of the term of May one thousand eight hundred Seven.
“Be it remembered that on the trial of this cause, which was had on the fifteenth day of May in the term aforesaid, the plaintiff, in Support of his action, offered in evidence a Submission by the parties aforesaid, plaintiff & defendant, to arbitration made on the twenty fifth day of november in the year of our Lord 1803, and an award by their arbitrators made on the Subsequent twenty Sixth day of the Same November in the year aforesaid, the Same being in the french language, and in Substance in the words and form following, to wit, “We the undersigned having Some difficulties in our respective accounts, do agree to abide by the decision of Messrs Moran, “McCrae, and Audrain, under the penalty of three hundred pounds new “york currency, Detroit 25th november 1803.”
Joseph Campeau John Williams

AWARD

“We the undersigned having been requested by Messrs Joseph Campeau “and John Williams to examine and give our opinion upon their respective “accounts, they having assured us that they would abide by our decision, *175“We have examined the Said accounts, after having heard the allegations of “both parties, and we are of opinion that at the date of the thirteenth day “of September last, Mr John Williams was owing to Mr Joseph Campeau a “ballance of two hundred fifteen pounds, two Shillings and one penny new “york currency: and that Mr Campeau is to remain charged with all the “goods purchased for the account of the copartnership, which is found dissolved and null. In testimony whereof we have Signed at Detroit the “twenty Sixth day of november 1803.”
("Peter Audrain i Charles Moran [Thomas McCrae, junr
to which the counsel for the defendant objected to its being read in evidence, as being uncertain and not final & conclusive betwen the parties, and embracing matter not included in the Submission, and that the Same is not mutual; and to these objections the court Say that they find a Statute of the territory was made on the 15th november 1799 authorizing and regulating arbitrations, that the present arbitration is not made in conformity thereto, being made in november 1803; and further wants the form and Substential requisites of an award, which is uncertain from the face of it, and not conclusive and final betwen the parties up to the date of the award; and have further decided upon Subjects not Submitted to them; the court therefore do not find the action or declaration Supported, and do decide that the Said award Shall not go down to the jury as proper evidence, to which opinion the counsel for the plaintiff excepts and begs that the court will Sign this his bill of exceptions, and the court acknowledge the exceptions to be truly taken, and do Sign & Seal this bill



Territory of Michigan, to wit
I Peter Audrain, clerk of the court of the districts of Huron & Detroit, do hereby certify the foregoing to be a true copy of the record of the Said court. In testimony whereof I have hereunto Set my hand and affixed the Seal of the Said court, at Detroit the twenty eighth day of September one thousand eight hundred Seven. Peter Audrain clerk
D. C.

[In the handwriting of Peter Audrain]